NO. 07-04-0092-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   MAY 27, 2004
                          ______________________________


                           MATTHEW ANDRAE, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                        _________________________________

                   FROM THE COUNTY COURT OF HALE COUNTY;

                  NO. 2003C-942; HONORABLE BILL HOLLARS, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       On May 17, 2004, the parties filed an Agreement to Remand with this Court,

indicating that this case should be remanded to the trial court for further proceedings.


       It is therefore ordered, that the judgment of the trial court be reversed and the cause

remanded to the trial court for further proceedings.


                                                  Phil Johnson
                                                  Chief Justice
Do not publish.